FILED
                            NOT FOR PUBLICATION                             DEC 22 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-30215

               Plaintiff - Appellee,             D.C. No. 1:02-cr-00133-SEH

  v.
                                                 MEMORANDUM *
JACKSON BRYANT BAUGUS,

               Defendant - Appellant.



                    Appeal from the United States District Court
                            for the District of Montana
                     Sam E. Haddon, District Judge, Presiding

                           Submitted December 19, 2011 **

Before:        GOODWIN, WALLACE, and McKEOWN, Circuit Judges.

       Jackson Bryant Baugus appeals pro se from the district court’s denial of his

motion for return of property. We have jurisdiction under 28 U.S.C. § 1291, and

we affirm.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. Appellant. P. 34(a)(2).
      Baugus contends that the district court improperly applied $7,724 in seized

funds to an unsatisfied fine of $75,000 imposed in connection with his 2004

criminal judgment. Contrary to Baugus’s contention, the district court did not err.

See 18 U.S.C. § 3613(c). Consideration of Baugus’s remaining claims is precluded

pursuant to the doctrine of res judicata. See Taylor v. Sturgell, 553 U.S. 880, 892

& n.5 (2008); United States v. Bhatia, 545 F.3d 757, 759 (9th Cir. 2008); see also

United States v. Baugus, Nos. 07-30046 and 07-30353, 2009 Westlaw 159228 (9th

Cir. Jan 13, 2009).

      AFFIRMED.




                                          2                                   10-30215